Order entered April 8, 2013




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-13-00396-CV

                         IN RE LAKEITH AMIR-SHARIF, Relator

                       On Appeal from the 255th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. DF-09-7655-S

                                            ORDER
       Based on the Court’s opinion of this date, we DENY relator’s petition to the extent it

seeks relief against the trial court and DISMISS the petition to the extent it seeks relief against

the presiding judge of the administrative region. We ORDER that relator bear the costs of this

original proceeding.


                                                      /s/   ELIZABETH LANG-MIERS
                                                            JUSTICE